Citation Nr: 0201947	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C, claimed to have been 
contracted from a blood transfusion during surgery performed 
at a VA hospital in October 1990.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel
INTRODUCTION

The appellant served on active duty from June 1954 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.   

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
submitted VA medical records, dated from November to December 
1990.  The appellant waived the right to have the additional 
evidence referred to the "agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case" as provided under 38 C.F.R. § 20.1304 (2001).  


FINDING OF FACT

The evidence does not show that the appellant suffered 
additional disability as a result of a blood transfusion 
during surgery performed at a VA hospital in October 1990.   


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, claimed to have resulted from a 
blood transfusion during surgery performed at a VA hospital 
in October 1990, is not established.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA medical treatment records, from July 1990 to December 
1993, show that in October 1990, the appellant was diagnosed 
with aortic stenosis (AS) and coronary artery disease (CAD), 
and underwent an aortic valve replacement (AVR) and a 
coronary artery bypass graft (CABG).  The records reflect 
that in November 1990, the appellant was evaluated after 
elevated liver function tests were noted.  At that time, the 
examining physician stated that the appellant was status post 
CABG and AVR, and that he had received five units of blood 
during his surgery.  According to the examiner, anesthetics 
used for the appellant's surgery included fentanyl and 
halothane, and his medications included procainamide, 
metoprolol, digoxin, and colace.  It was noted that hepatitis 
B serology, conducted in November 1990, was negative.  The 
appellant's major complaint was that he felt "washed out" and 
fatigued.  The impression was that hepatitis had occurred two 
weeks or so following the appellant's surgery.  The examiner 
noted that, "DDX includ[ed] CMV halothane, less likely other 
hepatitis viruses given short incubation period and negative 
hepatitis B serology (sic)."  According to the examiner, 
procainamide could cause a hepatitis in the setting of 
"drug=assd. lupus," but the appellant had been on the drug 
for too brief a period of time for that.  The examiner noted 
that the current examination suggested that the appellant's 
hepatitis might be resolving as there was no hepatic 
enlargement or tenderness appreciated.  

The VA medical records reflect that in December 1990 and 
January 1991, it was noted that the appellant's hepatitis was 
resolving.  According to the records, in March 1991, it was 
noted that the appellant's hepatitis B screen was negative, 
and it was subsequently indicated that the appellant's liver 
function tests were within normal limits.  In May 1991, it 
was reported that the appellant's hepatitis had resolved.  
According to the records, in September 1993, it was noted 
that the appellant had a history of hepatitis C, secondary to 
blood transfusions, and that current liver function tests 
were within normal limits.  

In March 2000, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
was status post AVR and CABG, performed in October 1990.  The 
examiner indicated that the appellant had received five units 
of blood during his surgery and that he was given Fentanyl.  
According to the examiner, in November 1990, the appellant 
was found to have elevated liver function tests and it was 
felt that he had hepatitis.  Upon physical examination, he 
was anicteric.  The examiner noted that the appellant was 
tested for hepatitis B and that the test was negative.  
According to the examiner, since that time, the appellant had 
been doing relatively well, but he had complained of fatigue, 
weakness, depression, and anxiety.  He did not have any 
abdominal pain, nausea, or vomiting, and he did not drink 
alcohol or use IV drugs.  Upon physical examination, the 
appellant did not have ascites, and his abdomen was soft with 
no organomegaly.  There was no jaundice in the eyes, and 
there was no spider angiomata in the skin or pulmonary 
erythema in the hands.  The diagnosis was of a history of 
hepatitis, and the examiner noted that he was unsure of the 
etiology.  The examiner ordered hepatitis screening, with a 
viral C level, and liver function tests.  A clinical 
laboratory report, dated in May 2000, shows that at that 
time, the appellant's hepatitis screening tests were negative 
for both hepatitis B and C. 

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
submitted duplicative copies of VA medical records, from 
November to December 1990.  The appellant testified that 
after his surgery in 1990, he was diagnosed with hepatitis B.  
(Transcript (T) at pages 3,4).  He stated that he was aware 
that in his recent VA examination, in March 2000, they did 
not find any active hepatitis B or hepatitis C.  (T.2,3).  
However, the appellant stated that at present, he felt 
fatigued and he was worried that he still suffered from the 
residuals of his hepatitis B.  (T.3,4).  




II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs  with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent a VA 
examination in March 2000 for his claimed hepatitis C.  In 
addition, the RO has received VA medical treatment records, 
from July 1990 to December 1993.  Thus, in light of the 
above, the Board concludes that the appellant has had a VA 
examination pertinent to his claimed hepatitis C, and there 
is no indication that there are additional documents that 
have not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative have 
been accorded the opportunity to present evidence and 
argument in support of the claim, including at a Travel Board 
hearing.

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

In pertinent part, section 1151 provides as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001). 

In determining whether additional disability exists, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination 
during which it is claimed that the disease or injury was 
sustained.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. § 
3.358 (2001).

In the instant case, the appellant claims that due to a blood 
transfusion during his October 1990 surgery, which was 
performed at a VA hospital, he contracted hepatitis C.  In 
this regard, the Board recognizes that according to VA 
medical records from July 1990 to December 1993, the 
appellant received a blood transfusion during his October 
1990 surgery.  In addition, the Board further recognizes that 
after the appellant's surgery, he was diagnosed with 
hepatitis B.  The Board observes that although a notation in 
the VA medical records, dated in September 1993, shows that 
it was indicated that the appellant had a history of 
hepatitis C, secondary to blood transfusions, it is clear 
from the evidence of record that he was diagnosed with 
hepatitis B, not C, after his October 1990 surgery. 
Regardless, the Board notes that the VA medical records 
reflect that by March 1991, the appellant's hepatitis B 
screen was negative, and it was subsequently indicated that 
the appellant's liver function tests were within normal 
limits.  Moreover, the records further reflect that in May 
1991, it was noted that the appellant's hepatitis B had 
resolved.  In addition, the Board observes that in the 
appellant's recent VA examination, conducted in March 2000, 
hepatitis screening tests were negative for both hepatitis B 
and C.  Furthermore, the physical examination showed that 
there was no jaundice in the eyes, no spider angiomata in the 
skin or pulmonary erythema in the hands, and the appellant's 
abdomen was soft with no organomegaly.  

In light of the above, it is the Board's determination that 
there is no competent medical evidence to show that the 
appellant currently has additional disability, claimed as 
hepatitis C, resulting from a blood transfusion during 
surgery performed at a VA hospital in October 1990.  The 
Board recognizes that following the appellant's October 1990 
surgery, he was diagnosed with hepatitis B.  However, the 
Board notes that the evidence of record shows that by May 
1991, the appellant's hepatitis B had resolved.  In addition, 
in the appellant's March 2000 VA examination, the appellant's 
laboratory screening tests were negative for both hepatitis B 
and C.  The Board recognizes that in the appellant's November 
2001 Travel Board hearing, the appellant stated that although 
he was aware that in his recent VA examination, in March 
2000, they did not find any active hepatitis B or hepatitis 
C, he was nevertheless worried that he still currently 
suffered from the residuals of his hepatitis B.  However, the 
Board notes that the appellant's own testimony is not 
sufficient in this regard since he is not trained in medicine 
and is not competent to testify as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds no basis for granting benefits under the 
provisions of 38 U.S.C.A. § 1151 in this case.  

ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C, claimed to have been 
contracted from a blood transfusion during surgery performed 
at a VA hospital in October 1990, is denied.   




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

